Case 1:20-cv-07407-RWL Document 25 Filed 04/16/21 Page 1of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
RAMON JAQUEZ, on behalf of himself DOC #: —
and all other persons similarly situated, DATE FILED: _ 4/16/2021 _
Plaintiff,
-against- 20 Civ. 7407 (AT)
LENOX CORPORATION, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:
On December 3, 2020, the Court ordered the parties to submit a joint status letter by April 13,

2021, in advance of the case management conference scheduled for April 20, 2021. ECF No. 23.
Those submissions are overdue.

Accordingly, by April 19, 2021, at 2:00 p.m., the parties shall file their joint status letter.
SO ORDERED.

Dated: April 16, 2021
New York, New York

OD-

ANALISA TORRES
United States District Judge

 
